Citation Nr: 9935747	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder.

2.  Entitlement to service connection for hypertension and 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from June 1977 to June 1978.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined that the veteran's claims of entitlement to 
service connection for generalized anxiety disorder and 
hypertension with coronary artery disease were not well 
grounded.   


FINDINGS OF FACT

1.  Medical evidence of a nexus between generalized anxiety 
disorder and the veteran's period of service has not been 
submitted.

2.  Medical evidence of a nexus between hypertension and 
coronary artery disease and the veteran's period of service 
has not been submitted.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
generalized anxiety disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
hypertension and coronary artery disease is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board are whether the veteran is 
entitled to service connection for his generalized anxiety 
disorder and hypertension with coronary artery disease.  In 
support of his claims, the veteran maintains that his 
generalized anxiety disorder had its onset even prior to his 
own military experience, having grown up in a military family 
that favored military-like behavior in the home.  Moreover, 
the veteran asserts that his hypertension and heart disease 
were incurred during his period of service, and maintains 
that his assertions are supported by clinical data contained 
in the service medical records associated with the veteran's 
claims folder.

In well grounded cases, a veteran is entitled to service 
connection for disability resulting from disease or injury 
coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.306(a) (1999).  Service 
connection may also be allowed on a presumptive basis for 
hypertension, if this disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Further, 
service connection may be granted on a presumptive basis for 
cardiovascular disease, in those cases where the disability 
becomes manifest to a compensable degree within the one-year 
period after the veteran's separation from service.  Id.  

VA Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).
However, a threshold inquiry for all claims of entitlement to 
service connection is whether the claim is well grounded.  
38 U.S.C.A. § 5107(a).  In Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 524 U.S. 940 (1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
which it held that VA cannot assist a claimant in developing 
a claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once the veteran has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the veteran's initial burden has been 
satisfied, and VA is obligated under 38 U.S.C. § 5107(a) to 
assist the veteran in developing the facts pertinent to the 
claim.  Accordingly, the threshold question that must be 
resolved in this appeal is whether the veteran has presented 
evidence that the claims are well grounded; that is, that the 
claims are plausible.  

For a claim to be well grounded, several elements must be 
met: there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, such as in this case, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Epps, 126 F.3d at 1468.  
Further, in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and, as such, is 
not subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In establishing a well grounded claim, the second and third 
elements under Epps and Caluza, that is, incurrence and nexus 
evidence, can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Although a disorder noted during service does not require any 
type of special or written documentation, medical evidence of 
"noting" is required to demonstrate the relationship 
between current disability and the demonstrated continuity of 
symptomatology unless such a relationship is one for which a 
lay person's observation would be rendered competent.  Id. at 
496, 497.  

In this case, with respect to the veteran's generalized 
anxiety disorder, he has failed to submit a well grounded 
claim.  Essentially, the veteran has not submitted competent 
evidence of a medical nexus between post-service generalized 
anxiety disorder and his period of active service.

Specifically, the veteran's service medical records are 
silent for any relevant findings, complaints, or notations.  
The report from an enlistment examination dated in June 1977 
was normal in all respects pertinent to the veteran's current 
claim.  Further, no clinical records throughout the veteran's 
period of service reveal any data relative to any mental 
disorder.  In the May 1978 examination report, the veteran 
reported that to the best of his knowledge, he was in good 
health at that time.  Thus, the veteran's service medical 
records do not provide a basis for establishing a well 
grounded claim in that there is no competent evidence to 
demonstrate service incurrence as required by pertinent law 
and regulations.  See Caluza v. Brown, 7 Vet. App. 497, 506.

Moreover, with respect to clinical records post-service, VA 
psychiatric examination conducted in July 1997 revealed 
complaints of anxiety, which the veteran believed was brought 
on by exposure to military life from early childhood.  In 
general, the veteran reported that symptomatology and traits 
of anxiety he experiences is caused by the lifestyle imposed 
by his father who had a career in the military.  Further, the 
veteran stated that his tour of duty in Germany constituted a 
breach of contract because he had been promised to serve in 
the United States.  During his service, the veteran 
reportedly began to use drugs and ultimately was discharged 
due to drug use.  The examiner described a troublesome family 
structure that included drug abuse and imprisonment. 

On examination, the examiner noted that the veteran was 
initially very angry and agitated and that overall, his 
symptoms were in line with generalized anxiety disorder.  The 
examiner also noted the veteran's history of substance abuse 
and dependence.  In pertinent part, the diagnoses rendered 
included generalized anxiety disorder at Axis I; obsessive-
compulsive personality traits at Axis II; level of stress 3, 
social isolation, multiple problems in the family, and death 
of a parent two years ago; and at Axis V, the examiner 
rendered a Global Assessment of Functioning (GAF) score of 
55.  

Despite the veteran's reported history of inservice problems 
and anxiety, the examiner did not relate events or 
occurrences during the veteran's period of service to his 
current diagnosis of generalized anxiety disorder.  Moreover, 
the veteran's diagnosis of record is dated 19 years after the 
veteran's separation from service.  Thus, there is no 
competent evidence of record to relate any post-service 
generalized anxiety disorder to the veteran's period of 
military service.  Therefore, in this respect as well, the 
veteran has failed to establish a well grounded claim.  

This veteran has not provided any other relevant clinical 
data pertinent to treatment of his generalized anxiety 
disorder.  However, the veteran has offered his personal 
testimony during a hearing conducted in February 1999.  At 
that time, the veteran testified that when he was stationed 
overseas, it reminded him of the many years his family lived 
overseas during his father's military career and the prospect 
of reliving some of his earlier experiences instilled in him 
feelings of anxiety and panic.  Transcript (T.) at 1.  
Further, the veteran reported that he contacted pneumonia 
during service, began using drugs, and abused alcohol.  (T.) 
at 1.  The veteran also testified that he was told he could 
enter a treatment program or leave the service and he chose 
to leave.  (T.) at 1, 2.  The veteran stated that when he 
learned that he was to be stationed overseas, he filed a 
breach of contract suit because he had been promised to stay 
stateside.   (T.) at 2.  The veteran testified that he 
currently is being treated for his disabilities, including 
anxiety.  (T.) at 4.  

Nonetheless, the veteran's testimony did not provide 
competent evidence of a medical nexus between his current 
generalized anxiety disorder and his period of service.  
Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this case, the veteran has not 
presented evidence of such qualifications or skills so as to 
render competent his statements concerning his mental 
disability and his period of service.  Thus, in this regard 
as well, the veteran has failed to establish a well grounded 
claim.  Caluza at 506.

In general, the veteran has not provided evidence of an 
inservice incurrence or event related to generalized anxiety 
disorder, or medical records to establish continuity of 
symptomatology close in time to the veteran's separation from 
service, and no medical evidence to substantiate a medical 
nexus between his current anxiety disorder and his period of 
active service.  See Caluza at 506; see also Savage, 10 Vet. 
App. at 496.  Therefore, the veteran's claim of entitlement 
to service connection for generalized anxiety disorder must 
be denied.

Furthermore, the veteran's claim of entitlement to service 
connection for hypertension and coronary artery disease must 
also be denied.  Essentially, the veteran has failed to 
present competent evidence of a medical link between his 
hypertension and coronary artery disease and his period of 
service.  Id.  With regard to these disabilities, the 
veteran's service medical records are devoid of any pertinent 
information, notations, complaints, or relevant clinical 
data.  

Specifically, in a record dated in March 1978, the veteran 
complained of chest pains and shortness of breath.  However, 
the record is clear that the veteran had been diagnosed with 
pneumonia at that time; thus, symptomatology of difficulties 
with breathing, chest pains, and associated complaints were 
related to his bout of pneumonia and not to any coronary 
disease.  Moreover, in the report from a chest x-ray 
conducted in May 1978, the examiner reported no negative 
findings.  As noted above, the report from the May 1978 
examination conducted close in time to the veteran's 
separation from service was negative for any relevant 
findings; only a notation with respect to the veteran's prior 
pneumonia was noted.  Service records otherwise do not reveal 
any pertinent data.

Furthermore, in a recitation of the veteran's past medical 
history noted during the VA hypertension examination 
conducted in July 1997, the examiner stated that the veteran 
was first diagnosed with hypertension approximately seven 
years prior due to other cardiac diseases.  At that time, the 
veteran was placed on medication to control his blood 
pressure.  During the time of the examination, the veteran 
denied any symptoms other than palpitation and pounding he 
often felt after a stressful situation.  As to his heart 
problems, the veteran reported that he experienced angina 
after walking less than a two-block span with an increase in 
his symptoms on exertion or when feeling stress.  

On examination, the examiner noted that the veteran's blood 
pressure was measured three times with systolic blood 
pressure ranging from 110 to 128 and diastolic readings from 
60 to 80.  The heart rate was reported at 72.  As to the 
cardiovascular examination, the examiner reported a regular 
rate and rhythm.  The diagnoses rendered were hypertension, 
adequately controlled, and coronary artery disease that 
required further intervention.  Further noted is that an 
electrocardiogram was conducted, which revealed bigeminy 
pattern.  Thus, the lack of evidence to support that the 
veteran's post-service hypertension and coronary artery 
disease relate in any way to his period of service 
necessarily means that the veteran's claim in this respect is 
not well grounded.  See Caluza at 506. 

There are no more pertinent clinical data of record.  
However, during the veteran's personal hearing as noted 
above, the veteran testified that he first learned of his 
heart disorder in 1984 when he was tested through his 
employer.  (T.) at 6.  He stated that his heart disorder is 
known as bigeminy.  (T.) at 6.  He also testified that his 
father died of heart-related disease and he fears having the 
same sort of problems.  (T.) at 6, 7.  Thus, the veteran has 
not presented competent medical opinions or evidence to 
substantiate a well grounded claim with respect to his 
hypertension and coronary artery disease.  As indicated 
earlier above, this veteran is not medically trained or 
qualified such that his opinions regarding his disabilities 
are to be considered medically competent.  Thus, his 
statements do not equal competent evidence for the purpose of 
establishing a well grounded claim.  Espiritu v. Derwinski, 
2 Vet. App. 492.

Therefore, in light of the above, the veteran in this case 
has failed to establish a well grounded claim related to his 
contentions that hypertension and coronary artery disease are 
related to his period of service.  Further, the Board 
stresses that the duty to assist the veteran is triggered 
solely upon the submission of a well grounded claim.  Morton 
v. West, 12 Vet. App. 477 (1999).  As the Board concludes 
that the claim of service connection is not well grounded, 
the duty to assist has not been triggered.


ORDER

Entitlement to service connection for generalized anxiety 
disorder is denied.

Entitlement to service connection for hypertension and 
coronary artery disease is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

